DETAILED ACTION
Examiner acknowledges receipt of the reply filed 3/15/2022, in response to the restriction requirement mailed 3/11/2022.  
Claims 1-20 are pending.  Claims 6 and 8-12 are withdrawn from further consideration for the reasons set forth below.  
Claims 1-5, 7, and 12-20 are being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the following species without traverse in the reply filed on 3/15/2022 is acknowledged.  Bacitracin zinc and polymyxin b sulfate as species of (a); Petrolatum A as species of (c); and Glycerin as species of (d). Claims 1-5, 7, and 12-20 read in the elected species. 
Claims 6 and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2022.

Examiner Preliminary Comment
Applicant amended claim 1, in the reply filed 3/15/2022, to only recite the antibiotics Bacitracin zinc and polymyxin b sulfate.  Withdrawn claims 6 and 8-12 recite non-elected species.  However, claims 6 and 8-12 no longer properly depend from claim 1 because claim 1 was amended to eliminate the antibiotics that are recited in claims 6 and 8-12.  Specifically, there is no longer any antecedent basis for claims 6 and 8-12.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 1, 15-17, and 19 are objected to because of the following informalities:  
Claim 1 should be amended to recite “wherein[[,]]” at line 10.  Line 11, the last line of the claim, should be moved up one line to line 10 for continuous text.
Claim 15 should be amended to include a period “.” at the end of the claim.  Claim for 15 further recites the acronyms THC and THCA which should be written out in full name in the first appearance in the claims.  Examiner expressly notes that claim 16 does include the full name of the acronyms. However, claim 15 is the first claim of the claim set to include the acronyms THC and THCA.
Claim 16 and 19 should be amended to recite “(d) Cannabinol (DBN), and (e)”.
Claim 17 should be amended to recite “wherein[[,]]” at p. 5, l. 3.  Line 4 should be moved up one line to line 3 for continuous text.
Appropriate correction is required.
Markush Group
Claims 1, 4, 5, 7, and 12-20 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of methods recited in claims 1 and 17 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The recited methods of “prevent infection” and “for the temporary relief of pain or discomfort” do not necessarily have a common patient population, common etiology, or common end points (bacterial infection vs. pain/discomfort).
 There is no evidence within the specification or the prior art of a common structural element that relates to a common function, much less capability in treating all forms of infections (bacterial, viral, fungal, parasitic, etc.) or all forms of pain/discomfort that fall within the instant claim scope.  Accordingly, the recited methods are deemed to constitute an improper Markush group.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-5, 7, and 12-16 depend from claim 1.  Claims 18-20 depend from claim 17. 
The term "minor cuts, scrapes, and burns" in claims 1-3 and 17 is a relative term which renders the claim indefinite.  The term "minor" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 1 and 17 recite the limitation "the affected areas".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a subject with a bacterial infection, does not reasonably provide enablement for treatment of an infection caused by virus/fungus/parasite, much less prevention of any infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5) The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Regarding factors (2) The nature of the invention and (1) The breadth of the claims.  Claims 1-5, 7, and 12- 16 are drawn to a method of first aid to prevent infection, for the temporary relief of pain or discomfort, or a combination thereof, due to at least one of minor cuts, scrapes, and burns, the method comprising topically administering to the affected areas of a subject in need thereof a topical antibiotic ointment comprising: (a) bacitracin zinc and polymyxin b sulfate; (b) cannabidiol (CBD); and (c) petrolatum; wherein the CBD is present as a CBD isolate, dissolved or dispersed in hemp extract.  Claim 17-20 are drawn to a method of first aid to prevent infection, for the temporary relief of pain or discomfort, or a combination thereof, due to at least one of minor cuts, scrapes, and burns, the method comprising topically administering to the affected areas of a subject in need thereof a topical antibiotic ointment comprising: (a) bacitracin zinc and polymyxin b sulfate; (b) cannabidiol (CBD); (c) petrolatum; and (d) glycerin; wherein, the CBD is present as a CBD isolate, dissolved or dispersed in hemp extract; the bacitracin zinc is present in 500±100 units per gram of the topical antibiotic ointment; and the polymyxin b sulfate is present in the topical antibiotic ointment in 5,000-10,000 units per gram.
The specification discloses that the term "infection" refers to the invasion of tissue by microorganisms and pathogens (e.g., bacteria, virus, fungus, and parasite) leading to disease (specification at p. 6, ll. 1-2). The specification discloses that term "antibiotic" refers to a medicine or antimicrobial chemical compound that is active against bacteria to prevent or treat bacterial infections by killing bacteria or inhibiting the growth of bacteria (specification at p. 5, ll. 1-3).
Infections can be caused by any number of organisms including but not limited to, bacteria, viruses, fungi, parasites (such as flukes and Plasmodium), and protozoa (such as trypanosomes and Giardia).
 (3) The state of the prior art:  Examiner notes that the following references are a brief selection of several of the recited diseases and conditions but is not comprehensive of the full claim scope.
A search of the art did not uncover a single agent that was able to treat/prevent all infectious diseases (i.e. bacterial, viral, fungal, and parasitic) that fall within the instant claim scope. 
It is expressly noted in the specification, antibiotics such as the recited antibiotics bacitracin zinc and polymyxin B sulfate are limited to treating bacterial infections, and therefore do not have utility in treating other infections, e.g. infections caused by viruses, fungus, and/or parasites.
There is a great number of bacteria, protozoa and fungal infections. For example, the CDC lists a large number of fungal diseases that cause disease (https://www.cdc.gov/fungal/diseases/index.html accessed 5/21/21).  The Merck Manual (https://www.merckmanuals.com/home/skin-disorders/fungal-skin-infections/overview-of-fungal-skin-infections accessed 2/19/19) teaches antifungal drugs for treatment of fungal infections. There was no disclosure of treatment for other microorganisms with the antifungal agents. The Merck Manual (https://www.merckmanuals.com/professional/infectious-diseases/fungi/overview-of-fungal-infections accessed 10/21/2020) teaches that fungal infections are often classified as either opportunistic or primary.  Opportunistic infections are those that develop mainly in immunocompromised hosts; primary infections can develop in immunocompetent hosts.  It would be highly unlikely and require undue experimentation to test whether a combination of bacitracin zinc, polymyxin b sulfate, and cannabidiol would be able to treat and prevent all fungal infections. 
With respect to bacterial infections, bacterial infections can take on many forms and be caused by Gram-positive and gram-negative bacterium.  Doron (“Bacterial infections: Overview”; International Encyclopedia of Public Heatlh, 2008:273-282) teaches that bacteria are ubiquitous and bacterial resistance to antimicrobials is a rapidly growing problem with potentially devastating consequences (Introduction). Doron teaches that new species and new variants of familiar species continue to be discovered, particularly as we intrude into new ecosystems (Introduction). Doron also teaches that host factors are critical in determining whether disease will develop following transmission of a bacteria agent, such as genetic makeup, nutritional status, age, duration of exposure to the organism and coexisting illness (last para of Introduction). Importantly the National Institute of Health (https://www.niaid.nih.gov/research/antimicrobial-resistance-threats 2/11/20) teaches that a number of pathogen are increasingly resistant to existing antibiotics and antifungals. For example, the NIH states that N. gonorrheae has developed resistance to nearly all antibiotics used for treatment, making it harder to treat much less prevent.
The Merck Manual (https://www.merckmanuals.com/professional/infectious-diseases/viruses/overview-of-viruses accessed 2/19/19) teaches antiviral drugs and states that the drug interfere with viral particle attachment, inhibit cellular receptor, factor required for viral replication or block specific virus coded enzymes. The Merck Manual also teaches that some drugs may be effective against other viruses (i.e. HIV drugs are used for Hepatitis B), however the Merck Manual, nor does the prior art teach that a single drug or drug combination could treat all viruses. 
The Merck Manual (https://www.merckmanuals.com/professional/infectious-diseases/approach-to-parasitic-infections/approach-to-parasitic-infections?query=protozoa accessed 10/22/2020) teaches that human parasites encompass three different forms: Single-cell organisms (protozoa, microsporidia), multicellular helminths (worms), and ectoparasites such as scabies and lice.  Treatments vary depending on the specific form of infection.
Therefore, if one considers all of the bacteria, protozoa and fungal species known in the art and the fact that some pathogens are resistant to treatment, it would be highly unpredictable and require undue experimentation to test whether or not a combination of bacitracin zinc, polymyxin B sulfate, and cannabidiol could prevent and treat all bacterial, protozoan and fungal infections. Importantly, the prior art is silent regarding a single agent or a combination of agent for treatment/prevention of ALL the different pathogens that fall within the instant claim scope. 
Therefore, the state of the art at the time of the application is that the etiology and treatment/prevention of all bacterial, fungal and protozoan infections is challenging and complex. Adding to the complexity are the many different pathogens encompassed within the instant claims. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, treating and preventing all bacterial, protozoal and fungal infections, the possibilities are vast. Each pathogen is distinct and it would be highly unpredictable given the art and the breadth of the claims to determine if combination of bacitracin zinc, polymyxin B sulfate, and cannabidiol can treat all bacterial, protozoal and fungal infections.
Examiner further notes that in order to prevent an infection, the skilled artisan must first be able to predict where a wound, e.g. cut, scrape, or burn would occur prior to the actual event of one formation.  Thus, the claimed combination of bacitracin zinc, polymyxin B sulfate, and cannabidiol can treat infections caused by bacteria but not prevent infection.
(4) The relative skill of those in the art:
MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.
 (5) The predictability or unpredictability of the art:  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
Therefore, the state of the art at the time of the application is there is no single agent that can treat/prevent all infections. Adding to the complexity are the large number of pathogens in the art.  It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming. Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Examples 1-50 of the specification provide theoretical formulations comprising an antibiotic.  Example 51 is a prophetic example of a formulation comprising an antibiotic and a cannabinoid.  It does not appear from the specification that any formulations were actually reduced to practice.
There was no disclosure of treatment or prevention of any infection. There was no disclosure of treatment and prevention of all bacterial, protozoal and fungal infections. 
There was no disclosure assessment of temporary relief of pain or discomfort.  Moreover, the specification does not disclose as to how pain or discomfort would be assessed in order to warrant treatment.
 (8) The quantity of experimentation necessary:  MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  Because of the sheer scope of the claim language, numerous unrelated infectious diseases will have to be tested, and the effective amount of a compound for each disease, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to practice the instant claims. 

Relevant Art
	The closest prior art to the instant claims appears to be Cameron et al. (U.S. 2019/0247299- published 8/15/2019).
Cameron et al. teach a topical composition comprising: sunflower oil, coconut oil, shea butter, camellia oil, squalane, a tocopherol, and at least one selected from the group consisting of menthol, hemp oil, and cannabidiol (claim 1).  The compositions can be used for improving various skin conditions, such as eczema, erythema, irritation, pruritus, drying, drying of the skin, cracking of the skin, wrinkles, rosacea, contact dermatitis, and atopic dermatitis (abstract).  The compositions can further comprise  Emollient or lubricating vehicles, e.g., petrolatum (para. [0111]).
Cameron et al. do not teach or suggest inclusion of an antibiotic, much less a combination of the antibiotics bacitracin zinc and polymyxin B sulfate.

Conclusion
No claims are allowed.
Claims 1-20 are pending.  Claims 6 and 8-12 are withdrawn.  
Claims 1-5, 7, and 12-20 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654